United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fresno, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1416
Issued: November 19, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 1, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated February 28, 2007 which denied her claim for
recurrence of disability. Pursuant to C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant sustained a recurrence of disability on or about April 6,
2006 causally related to her accepted right knee injury.
FACTUAL HISTORY
On May 24, 1999 appellant filed an occupational disease claim alleging that she
developed knee pain in the performance of duty starting on June 22, 1998. On July 12, 1999 her
claim was accepted for right knee strain. The record indicates that appellant underwent a right
knee surgical procedure in 1999 which was authorized by the Office. She returned to work in a
light-duty position on July 27, 2000.

Appellant thereafter filed a claim on October 10, 2002 alleging that her left knee was
painful as a consequence of her right knee injury. Her left knee claim was accepted for left knee
sprain on March 27, 2003.
In response to an inquiry by appellant, in a letter dated June 15, 2006, the Office advised
her that her accepted right knee claim remained open for medical benefits but that, if she had
sustained any disability as a result of the accepted injury, she should file a claim for recurrence
of disability. On June 21, 2006 appellant filed a notice of recurrence alleging that she sustained
a recurrence of her right knee injury on April 6, 2006. She stated that she had undergone another
right knee surgical procedure on April 6, 2006.
On July 20, 2006 the Office requested additional evidence from appellant. Appellant
responded in an August 24, 2006 letter, advising the Office that she had been on light duty since
July 1999.
In a July 26, 2006 report, Dr. Richard Blanks, an orthopedic surgeon, stated that appellant
was temporarily totally disabled for six weeks following her surgery on April 6, 2006 after which
she returned to previous permanent work restrictions. He also stated that appellant had
permanent restrictions of her knee.
On October 5, 2006 the Office denied appellant’s recurrence claim on the grounds that
the medical evidence was insufficient to establish disability causally related to the accepted
injury. On November 27, 2006 appellant requested reconsideration.
In an October 9, 2006 report, Dr. P. James Nugent, an orthopedic surgeon, stated that
appellant did not have a current disability status and was working without restrictions. He
diagnosed cervical spine pain and degenerative disc disease in the cervical spine. In an attached
treating physician’s report of disability status dated October 9, 2006, Dr. Nugent stated that
appellant injured her cervical spine on February 6, 2006 and was released to work on
October 9, 2006.
In a January 23, 2007 report, Dr. Blanks noted that appellant came in for a right shoulder
injury but that she was disabled due to a knee condition and on work restrictions for the same.
He diagnosed osteoarthritis in the shoulder and shoulder tendinitis/bursitis. In the attached
report, Dr. Blanks stated that appellant injured her right upper extremity on February 6, 2006 and
that she could return to work with restrictions.
In a February 13, 2007 report, Dr. Nugent diagnosed cervical spine pain and degenerative
disc disease.
On February 28, 2007 the Office denied modification of its October 5, 2006 decision on
the grounds that the medical evidence was insufficient to establish that appellant sustained a
recurrence of disability due to her accepted knee conditions.
LEGAL PRECEDENT
When an employee who is disabled from the job he or she held when injured on account
of employment-related residuals returns to a limited-duty position or the medical evidence of
2

record establishes that he or she can perform the limited-duty position, the employee has the
burden to establish by the weight of the reliable, probative and substantial evidence a recurrence
of total disability and to show that he or she cannot perform such limited-duty work. As part of
this burden, the employee must show a change in the nature and extent of the injury-related
condition or a change in the nature and extent of the limited-duty job requirements.1 The issue of
whether an employee has disability from performing a modified position is primarily a medical
question and must be resolved by probative medical evidence.2
The Board notes that a recurrence of disability is defined as the inability to work after an
employee has returned to work, caused by a spontaneous change in a medical condition which
had resulted from a previous injury or illness without an intervening injury or new exposure to
the work environment that caused the illness.3
ANALYSIS
Appellant was on light duty when she alleged a recurrence of her right knee condition on
April 6, 2006. It is her burden to establish that she was totally disabled due to either a change in
her condition or a change in the nature of the job requirements. Appellant did not present
evidence of a change in her job requirements; therefore, the issue is whether she submitted
adequate medical evidence to establish that she sustained a change in her accepted right knee
sprain causing her to be totally disabled from performing her light-duty position.
The Board finds that the medical evidence is insufficient to establish that appellant
sustained a recurrence of disability due to her accepted knee conditions.
In a July 26, 2006 letter, Dr. Blanks stated that appellant was temporarily totally disabled
for six weeks following her April 6, 2006 knee surgery. However, he did not describe the nature
of the surgery in any detail and did not submit surgical or hospital records pertaining to the
procedure. Dr. Blanks did not explain how the surgery of April 6, 2006 was related to the
accepted knee conditions. He failed to address how the accepted conditions caused or
contributed to the need for surgery in 2006. Dr. Blanks offered no medical explanation as to the
cause of appellant’s temporary disability for the six-week period. Medical evidence which does
not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship.4 Dr. Blanks’ January 23, 2007 report merely stated that
appellant was disabled due to a knee illness and noted that she was placed on work restrictions.
Again he offered no medical explanation as to why appellant became disabled in 2006 due to her
accepted conditions. Dr. Blanks also noted appellant’s shoulder condition which is not an
accepted injury, and is not relevant to the claim at hand. The remaining medical evidence of

1

Cecelia M. Corley, 56 ECAB ___ (Docket No. 05-324, issued August 16, 2005); Bryant F. Blackmon, 56 ECAB
___ (Docket No. 04-564, issued September 23, 2005).
2

Cecelia M. Corley, supra note 1.

3

Id.

4

Michael E. Smith, 50 ECAB 313 (1999).

3

record is not relevant to the issue on appeal as it addresses medical conditions not accepted by
the Office as employment related.
The reports from Dr. Nugent do not discuss or mention appellant’s right knee condition.
CONCLUSION
The Board finds that appellant has not met her burden to establish that she sustained a
recurrence of disability causally related to her accepted right knee condition.
ORDER
IT IS HEREBY ORDERED THAT the February 28, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 19, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

